DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 16-29 in the reply filed on 1/13/21 is acknowledged.
Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/21.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 16, 20, and 28 the phrase “wherein the edges between the sides connecting the front side and the reverse side of the base layer and the front side of the base layer have been rounded” renders this claim indefinite because it is unclear as to which edges of the bezel are being referenced.  The phrase front side is considered to be a single surface and therefore it is unclear as to which two 
As to claim 18, the phrase “wherein the edges between the sides connecting the front side and reverse side of the base layer and the reverse side of the base layer have been rounded” renders this claim indefinite because it is unclear as to which edges of the bezel are being referenced.  The phrase back side is considered to be a single surface and therefore it is unclear as to which two sides are forming the edge which are being rounded.  Also it is unclear as to exactly which edges between the front side and the reverse are being rounded as there are four edges present, as there is two inner edges and two outer edges between the front side and the reverse side.  From the figures and specification it seems as if only the inner edge of the bezel is rounded.  Further it is unclear as to whether this phrase is trying to specifically state only one edge region of the bezel has been rounded.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734.  The examiner can normally be reached on Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785